
	

113 HR 5032 IH: Wounded Warrior Employment Improvement Act
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5032
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Sean Patrick Maloney of New York (for himself, Mr. Mullin, and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to develop and publish an action plan for improving the
			 vocational rehabilitation services and assistance provided by the
			 Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Wounded Warrior Employment Improvement Act.
		2.FindingsCongress makes the following findings:
			(1)Despite an improving economy, a recent study indicates that among veterans with service-connected
			 disabilities who served in the Armed Forces after September 11, 2001
			 (hereinafter referred to as wounded warriors), the unemployment rate is nearly 17.8 percent.
			(2)Wounded warriors should receive the tools, skills, education, resources, and support needed to find
			 work and thrive economically.
			(3)Designed to provide the expert counseling and other services and supports vital to achieving
			 economic empowerment, the vocational rehabilitation and employment program
			 of the Department of Veterans Affairs should be the premier program
			 assisting wounded warriors to realize their economic goals.
			(4)Only 20 percent of wounded warriors pursuing an education in 2013 chose to pursue vocational
			 rehabilitation, while 54 percent chose to use their entitlement to
			 educational assistance under the Post-9/11 Educational Assistance Program
			 of the Department of Veterans Affairs, thereby foregoing counseling and
			 other supports.
			(5)Wounded warriors who elect to pursue an education through the Post-9/11 Educational Assistance
			 Program rather than vocational rehabilitation and education report
			 choosing the such program because of its relatively easier, more
			 expeditious application process, and the far greater freedom it affords
			 the veteran to pursue his or her career or educational goals.
			(6)The Department of Veterans Affairs continues to face challenges with the program’s workload
			 management, particularly with staff and resource allocation models,
			 decentralized program administration, and staff training, resulting in
			 some regional offices struggling with average caseloads as high as 175 per
			 counselor, all of which are affecting the delivery and quality of services
			 to veterans, according to the Government Accountability Office.
			3.Vocational rehabilitation and education action planNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall develop and publish an action plan for improving the
			 services and assistance provided under chapter 31 of title 38, United
			 States Code. Such plan shall include each of the following:
			(1)A comprehensive analysis of, and recommendations and a proposed implementation plan for remedying
			 workload management challenges at regional offices of the Department of
			 Veterans Affairs, including steps to reduce counselor caseloads of
			 veterans participating in a rehabilitation program under such chapter,
			 particularly for counselors who are assisting veterans with traumatic
			 brain injury and post-traumatic stress disorder and counselors with
			 educational and vocational counseling workloads.
			(2)A comprehensive analysis of the reasons for the disproportionately low percentage of veterans with
			 service-connected disabilities who served in the Armed Forces after
			 September 11, 2001, who opt to participate in a rehabilitation program
			 under such chapter relative to the percentage of such veterans who use
			 their entitlement to educational assistance under chapter 33 of title 38,
			 United States Code, including an analysis of barriers to timely enrollment
			 in rehabilitation programs under chapter 31 of such title and of any
			 barriers to a veteran enrolling in the program of that veteran’s choice.
			(3)Recommendations and a proposed implementation plan for encouraging more veterans with
			 service-connected disabilities who served in the Armed Forces after
			 September 11, 2001, to participate in rehabilitation programs under
			 chapter 31 of such title.
			(4)A national staff training program for vocational rehabilitation counselors of the Department that
			 includes the provision of—
				(A)training to assist counselors in understanding the very profound disorientation experienced by
			 warriors whose lives and life-plans have been upended and out of their
			 control because of their injury;
				(B)training to assist counselors in working in partnership with veterans on individual rehabilitation
			 plans; and
				(C)training on post-traumatic stress disorder and other mental health conditions and on moderate to
			 severe traumatic brain injury that is designed to improve the ability of
			 such counselors to assist veterans with these conditions, including by
			 providing information on the broad spectrum of such conditions and the
			 effect of such conditions on an individual’s abilities and functional
			 limitations.
				
